DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action corrects the Notice of Allowability mailed on 05/20/2021 and is in response to the amendment filed on 04/12/2021.  Examiner acknowledge that claims 1-4, 27-31, 33, 35, 37-42 are amended; claims 5-26 are canceled; claims 38-40 are withdrawn.  Currently, claims 1-4, 27, 29-32, 34-37 and 41-42 are pending.
Claim 27 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 09/29/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2020 is withdrawn.  Claims 38-40, directed to species II and III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Vernon Guthrie on 06/03/2021.
The application has been amended as follows: 
Claim(s):
27. (Currently Amended) A base station antenna, comprising: 
a plurality of first radiating elements that are arranged as a first vertically-extending array; and 
a plurality of second radiating elements that are arranged as a second vertically-extending array, where the plurality of second radiating elements are staggered in a vertical direction with respect to the plurality of first radiating elements; 
wherein phase centers in an azimuth plane for first sub-arrays of the plurality of first radiating elements are substantially the same as phase centers in the azimuth plane for respective third sub-arrays of the plurality of second radiating elements, 
wherein the first sub-arrays each have a first number of the plurality of first radiating elements and the third sub-arrays each have a second number of the plurality of second radiating elements, the first number being different than the second number[[.]],
wherein phase centers in the azimuth plane for second sub-arrays of the plurality of first radiating elements are substantially the same as phase centers in the azimuth plane for respective fourth sub-arrays of the plurality of second radiating elements,
wherein the first sub-arrays of radiating elements are alternately arranged with the second sub-arrays of Page 6 of 8radiating elements, and the third sub-arrays of radiating elements are alternately arranged with the fourth sub-arrays of radiating elements.

28. Canceled
30. Replace “according to claim 28” with --according to claim 27--
33. Canceled
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-4, 27, 29-32, 34-42 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…wherein each linear array of radiating elements comprises one or more first sub-arrays of radiating elements and one or more second sub-arrays of radiating elements, each of the one or more first sub-arrays of radiating elements  including n adjacent radiating elements, and each of the one or more second sub-arrays of radiating elements including m adjacent radiating elements, where n is greater than m…the first ones of the one or more first sub-arrays of radiating elements in the first of the plurality of linear arrays of radiating elements are located, in the first direction, on a direct left or right side of the second ones of the one or more second sub-arrays of radiating elements corresponding to the second ones of the one or more first sub-arrays of radiating elements in the second of the plurality of linear arrays of radiating elements.” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-4 are allowed as being dependent on claim 1).
"…wherein the first sub-arrays of radiating elements are alternately arranged with the second sub-arrays of Page 6 of 8radiating elements, and the third sub-arrays of radiating elements are alternately arranged with the fourth sub-arrays of radiating elements…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 27, (claims 29-32, 34-42 are allowed as being dependent on claim 27).
US 2016/0033632).
Searcy discloses a radio antenna system having a plurality of radiating elements located in a first direction and phase centers configured to pass RF signals to the radiating elements.  However, Searcy fails to disclose wherein each linear array of radiating elements comprises one or more first sub-arrays of radiating elements and one or more second sub-arrays of radiating elements, each of the one or more first sub-arrays of radiating elements  including n adjacent radiating elements, and each of the one or more second sub-arrays of radiating elements including m adjacent radiating elements, where n is greater than m…the first ones of the one or more first sub-arrays of radiating elements in the first of the plurality of linear arrays of radiating elements are located, in the first direction, on a direct left or right side of the second ones of the one or more second sub-arrays of radiating elements corresponding to the second ones of the one or more first sub-arrays of radiating elements in the second of the plurality of linear arrays of radiating elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844